Citation Nr: 0712205	
Decision Date: 04/26/07    Archive Date: 05/08/07

DOCKET NO.  05-22 254	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Portland, 
Oregon


THE ISSUE

Entitlement to an initial evaluation higher than 10 percent 
for service-connected degenerative joint disease, left 
shoulder.


REPRESENTATION

Appellant represented by:	Oregon Department of Veterans' 
Affairs


WITNESS AT HEARING ON APPEAL

The veteran 


ATTORNEY FOR THE BOARD

C. Palmer, Associate Counsel


INTRODUCTION

The veteran had active service from April 1966 to March 1970.  

This matter arises before the Board of Veterans' Appeals 
(Board) on appeal from an October 2003 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
San Diego, California, that granted service connection for 
degenerative joint disease of the left shoulder and assigned 
an evaluation of 10 percent effective December 13, 2002.   

In January 2007, the veteran testified at a Travel Board 
hearing before the undersigned Veterans Law Judge.  The 
transcript of the hearing is associated with the claims file 
and has been reviewed. 
 
The Board also received additional evidence from the veteran 
at the January 2007 Travel Board hearing, which was 
accompanied by a waiver of his right to initial consideration 
of the new evidence by the RO.  38 C.F.R. §§ 19.9, 20.1304(c) 
(2006).  Accordingly, the Board will consider the new 
evidence in the first instance in conjunction with the issue 
on appeal.        


FINDINGS OF FACT

1.  The veteran has been notified of the evidence necessary 
to substantiate his claim, and all relevant evidence 
necessary for an equitable disposition of this appeal has 
been obtained. 

2.  The medical evidence of record does not show that the 
veteran's left shoulder disability is manifested by ankylosis 
of the scapulohumeral articulation, limitation of left arm 
motion to shoulder level, or any impairment of the humerus, 
clavicle or scapula.     


CONCLUSION OF LAW

The schedular criteria for an initial evaluation higher than 
10 percent for service-connected degenerative joint disease, 
left shoulder, have not been met or approximated.  38 
U.S.C.A. §§ 1155, 5103, 5103A, 5107(b) (West 2002 & Supp. 
2005);  38 C.F.R. §§ 3.102, 3.159, 3.321, 4.7, 4.71a, 
Diagnostic Code 5201-5010 (2006).
 

REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.	The Veterans Claims Assistance Act of 2000 (VCAA)

The Veterans Claims Assistance Act of 2000 (VCAA) describes 
VA's duty to notify and assist claimants in substantiating a 
claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5107, 5126 (West 2002 & Supp. 2005); 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159 and 3.326(a) (2006).  

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant and his or her representative, if any, of any 
information, and any medical or lay evidence, that is 
necessary to substantiate the claim.  38 U.S.C.A. § 5103(a) 
(West 2002); 38 C.F.R. § 3.159(b) (2006); Quartuccio v. 
Principi, 16 Vet. App. 183 (2002).  Proper VCAA notice must 
inform the claimant of any information and evidence not of 
record (1) that is necessary to substantiate the claim; (2) 
that VA will seek to provide; (3) that the claimant is 
expected to provide; and (4) must ask the claimant to provide 
any evidence in his or her possession that pertains to the 
claim in accordance with 38 C.F.R. § 3.159(b)(1).  VCAA 
notice should be provided to a claimant before the initial 
unfavorable agency of original jurisdiction (AOJ) decision on 
a claim.  Pelegrini v. Principi, 18 Vet. App. 112 (2004).

In correspondence dated in May 2003, the RO apprised the 
veteran of the information and evidence necessary to 
substantiate his service connection claim, which information 
and evidence that he was to provide, and which information 
and evidence that VA will attempt to obtain on his behalf.  
Quartuccio, 16 Vet. App. at 187.  The Board notes, however, 
that the RO advised the veteran of what the evidence must 
show to establish entitlement to service connection and 
described the type of information and evidence that the 
veteran should submit in support of his claim for service 
connection of a dislocated left shoulder but did not address 
the elements of degree of disability or effective date.  
Nonetheless, such omissions constituted harmless error in 
this case.   The veteran was granted service connection for 
his left shoulder disability in October 2003 and was 
subsequently sent correspondence in March 2006 from the RO 
advising him regarding the assignment of disability ratings 
and effective dates.  Thereafter, the veteran submitted 
additional medical evidence in support of his claim for an 
increased rating.  The Board additionally observes that 
neither the veteran nor his representative asserts any 
prejudice due to inadequate notice.

The Board further observes that the RO provided the veteran 
with a copy of the October 2003 rating decision, and the June 
2005 Statement of the Case (SOC), which included a discussion 
of the facts of the claim, pertinent laws and regulations, 
notification of the basis of the decision, and a summary of 
the evidence considered to reach the decision.  

Therefore, the Board concludes that the requirements of the 
notice provisions of the VCAA have been met, and there is no 
outstanding duty to inform the veteran that any additional 
information or evidence is needed.  Quartuccio, 16 Vet. 
App. at 187.  

To fulfill its statutory duty to assist, the RO afforded the 
veteran with a VA medical examination in July 2003.  The 
veteran's service medical records, VA treatment records from 
April 2003 to May 2005, and a June 2006 VA joints examination 
report are also contained in the claims folder.  The veteran 
has not made the RO or the Board aware of any other evidence 
relevant to this appeal that needs to be obtained.  

Based on the foregoing, the Board finds that all relevant 
facts have been properly and sufficiently developed in this 
appeal and no further development is required to comply with 
the duty to assist the veteran in developing the facts 
pertinent to the claim.  Accordingly, the Board will proceed 
with appellate review.  


II.	Legal Criteria

Disability ratings are determined by applying the criteria 
set forth in VA's Schedule for Rating Disabilities, which is 
based on the average impairment of earning capacity.  
Individual disabilities are assigned separate diagnostic 
codes.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. § 4.1 
(2006).  Where there is a question as to which of two 
evaluations shall be applied, the higher evaluation will be 
assigned if the disability picture more nearly approximates 
the criteria for that rating. Otherwise, the lower rating 
will be assigned.  38 C.F.R. § 4.7 (2006).  Moreover, an 
appeal from the initial assignment of a disability rating 
requires consideration of the entire time period involved, 
and contemplates staged ratings where warranted.  Fenderson 
v. West, 12 Vet. App. 119 (1999).

Disability of the musculoskeletal system is primarily the 
inability, due to damage or infection in the parts of the 
system, to perform the normal working movements of the body 
with normal excursion, strength, speed, coordination, and 
endurance.  It is essential that the examination on which 
ratings are based adequately portray the anatomical damage, 
and the functional loss, with respect to all these elements.  
The functional loss may be due to absence of part, or all, of 
the necessary bones, joints and muscles, or associated 
structures, or to deformity, adhesions, defective 
innervation, or other pathology, or it may be due to pain, 
supported by adequate pathology and evidenced by visible 
behavior of the claimant undertaking the motion.  Weakness is 
as important as limitation of motion, and a part that becomes 
painful on use must be regarded as seriously disabled.  38 
C.F.R. §§ 4.40, 4.45 (2006); DeLuca v. Brown, 8 Vet. App. 
202, 206-07 (1995).  Painful, unstable, or malaligned joints, 
due to healed injury, are entitled to at least the minimum 
compensable rating for the joint.  38 C.F.R. § 4.59.  The 
factors involved in evaluating, and rating, disabilities of 
the joints include weakness; fatigability; incoordination; 
restricted or excess movement of the joint, or pain on 
movement.  38 C.F.R. § 4.45 (2006).

The regulations define normal range of motion for the 
shoulder as forward flexion from zero to 180 degrees, 
abduction from zero to 180 degrees, external rotation to 90 
degrees, and internal rotation to 90 degrees. 38 C.F.R. § 
4.71a, Plate I (2006).  Id.  With forward elevation (flexion) 
and abduction, range of motion for the arm is from the side 
of the body (zero degrees) to above the head (180 degrees) 
with the mid-point of 90 degrees where the arm is held 
straight out from the shoulder.  Id.

The Board notes that the veteran told the June 2006 VA 
medical examiner that he was ambidextrous but wrote with his 
right hand.  However, the veteran previously indicated that 
he was right-handed on the September 1965 report of medical 
history, dated approximately six months before the veteran 
entered active military service.  In addition, the July 2003 
VA examination report notes that the veteran is right-handed.  
The record further reflects that the RO has evaluated the 
veteran's left shoulder disability as a minor extremity.  
Based on the foregoing, the Board will also evaluate the 
veteran's left shoulder disability as a minor extremity under 
appropriate diagnostic codes in determining whether he is 
entitled to an increased evaluation.


III.	Analysis 

The record reflects that the veteran is right-hand dominant 
and presently assigned a 10 percent disability rating for his 
service-connected degenerative joint disease of the left 
shoulder under 38 C.F.R. § 4.71a, Diagnostic Codes 5201-5010.  
Diagnostic Code 5010 instructs that arthritis, due to trauma, 
substantiated by x-ray findings be rated as degenerative 
arthritis, which is rated on limitation of motion of the 
affected part.  Thus, the Board will evaluate the veteran's 
claims under the regulations pertinent to limitation of arm 
motion.  38 C.F.R. § 4.71a, Diagnostic Codes 5200-5203 
(2006).   

In order for the veteran to be awarded the next higher rating 
of 20 percent under Diagnostic Code 5201 (limitation of 
motion of the minor arm), his left shoulder disability should 
approximate limitation of left arm motion to shoulder level.  
38 C.F.R. § 4.71a, Diagnostic Code 5201 (2006).  The medical 
evidence, however, does not depict such a disability picture 
as the veteran has consistently been able to raise his left 
arm above shoulder level by 60 degrees or more during 
examinations.  For example, the veteran was able to abduct to 
150 degrees and extend forward to 160 degrees with his left 
arm at the July 2003 VA joints examination.  The veteran also 
objectively demonstrated forward raise to 150 degrees (165 
degrees after five repetitions) with his left arm at the June 
2006 VA joints examination.  Although the veteran has 
reported difficulty lifting over his head or reaching in back 
of his shoulder, the objective medical evidence of record 
does not show that his left arm motion is limited to shoulder 
level.  Based on the foregoing, the Board finds that the 
veteran's left shoulder disability does not more closely 
approximate the criteria associated with the 20 percent 
disability rating under Diagnostic Code 5201.  38 C.F.R. 
§ 4.71a, Diagnostic Code 5201 (2006). 

Even after consideration of additional functional limitation 
due to such factors as pain, weakness, fatigability and 
incoordination, the Board finds that there has been no 
demonstration of disability comparable to the criteria for a 
higher disability percent rating for limitation of minor arm 
motion as such factors were considered by both the July 2003 
and June 2006 examiners and have been contemplated in the 
currently assigned evaluation.  38 C.F.R. §§ 4.40, 
4.45; Deluca v. Brown, 8 Vet. App. 202, 206-07 (1995).   

The Board will also consider whether the veteran is entitled 
to a higher evaluation under other diagnostic codes 
pertaining to the shoulder and arm.    

In order for the veteran to be awarded the next higher rating 
of 20 percent under Diagnostic Code 5202 (other impairment of 
the humerus), the veteran's service-connected left shoulder 
disability should approximate recurrent dislocation of the 
humerus at the scapulohumeral joint with infrequent episodes 
and guarding of movements only at the shoulder level or with 
frequent episodes and guarding of all arm movements; or 
malunion of the humerus manifested by moderate or marked 
deformity.  38 C.F.R. § 4.71a, Diagnostic Code 5202 (2006).  
A review of the medical evidence, however, reveals that the 
veteran's left shoulder disability does not approximate 
either criteria required for a 20 percent disability rating.  
There is no indication that the veteran's left shoulder 
disability is manifested by recurrent dislocation or malunion 
of the humerus.  Indeed, the veteran explained that he had 
not experienced a shoulder dislocation since 1971 at the June 
2006 examination and there is no evidence of left shoulder 
instability or malunion of the humerus in recent medical 
evidence.  Thus, a disability rating higher than 10 percent 
is not warranted under Diagnostic Code 5202.  Id.  

In order for the veteran to be awarded the next higher rating 
of 20 percent under Diagnostic Code 5203 (impairment of the 
clavicle or scapula), the veteran's left shoulder disability 
should be manifested by dislocation of the clavicle or 
scapula or nonunion of the clavicle or scapula with loose 
movement.  38 C.F.R. § 4.71a, Diagnostic Code 5203 (2006).  
The medical evidence, however, does not show that the 
veteran's left shoulder disability is manifested by 
symptomatology commensurate with such criteria.  The July 
2003 VA examiner specifically noted that the veteran showed 
no significant deformity of the clavicle and there is no 
medical evidence showing that the veteran suffers from any 
impairment of the clavicle or scapula as a result of his left 
shoulder disability.  Thus, a disability rating higher than 
10 percent is also not warranted under Diagnostic Code 5203.  
Id.  

The Board further observes that there are no findings of 
ankylosis of the scapulohumeral articulation of record such 
that consideration of an increased evaluation under 
Diagnostic Code 5200 is appropriate.  38 C.F.R. § 4.71a, 
Diagnostic Code 5200 (2006).  

Based on the foregoing, the Board concludes that the 
preponderance of the evidence weighs against the assignment 
of an initial disability rating higher than 10 percent for 
the veteran's left shoulder disability on a schedular basis.  
The Board additionally notes that any limits on the veteran's 
employability due to his left shoulder disability have been 
contemplated in the current 10 percent rating.  The evidence 
does not reflect that the disability at issue caused marked 
interference with employment (i.e., beyond that already 
contemplated in the assigned evaluation), or necessitated any 
frequent periods of hospitalization, such that application of 
the regular schedular standards is rendered impracticable.  
Therefore, referral to the RO for consideration of the 
assignment of an extra-schedular evaluation under 38 C.F.R. 
§ 3.321 (2006) is not warranted.

In reaching this conclusion, the Board notes that under the 
provisions of 38 U.S.C.A. § 5107(b), the benefit of the doubt 
is to be resolved in the claimant's favor in cases where 
there is an approximate balance of positive and negative 
evidence in regard to a material issue.  The preponderance of 
the evidence, however, is against the veteran's claim and 
that doctrine is not applicable.  Gilbert v. Derwinski, 1 
Vet. App. 49 (1990).



ORDER

Entitlement to an initial evaluation higher than 10 percent 
for service-connected degenerative joint disease, left 
shoulder, is denied.



____________________________________________
John E. Ormond, Jr.
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


